UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6296



JOHNATHAN LEE X SMITH,

                                           Petitioner - Appellant,

          versus


DAVID A. ROBINSON, Warden,

                                            Respondent - Appellee.



                             No. 99-6634



JOHNATHAN LEE X SMITH,

                                           Petitioner - Appellant,

          versus


DAVID A. ROBINSON, Warden,

                                            Respondent - Appellee.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-97-916-3)


Submitted:   July 22, 1999                 Decided:   July 28, 1999
Before ERVIN, HAMILTON, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Johnathan Lee X Smith, Appellant Pro Se. Vaughan Christopher
Jones, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In Appeal No. 99-6296, Johnathan Lee X Smith seeks to appeal

from the district court’s order denying relief on his petition

filed under 28 U.S.C.A. § 2254 (West 1994 & Supp. 1999).     We have

reviewed the record and the district court’s opinion and find no

reversible error.     Accordingly, although we grant Smith’s motion

for leave to proceed in forma pauperis on appeal, we deny a cer-

tificate of appealability and dismiss appeal No. 99-6296 on the

reasoning of the district court. See Smith v. Robinson, No. CA-97-

916-3 (E.D. Va. Feb. 16, 1999).

     In Appeal No. 99-6634, Smith appeals from the district court’s

order denying his motion for leave to proceed in forma pauperis in

Appeal No. 99-6296.   Because we grant him leave to so proceed, this

appeal is moot.   Accordingly, we grant Smith’s motion for leave to

proceed in forma pauperis and dismiss this appeal as moot.   We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           DISMISSED




                                  3